internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to op e ep t date mar iu legend state a participating employer employers plan x group c employees resolution n payroll authorization form p this is in response to a ruling_request dated date as amended and supplemented by submissions of july date september and october page december and concerning plan x and the pick up under sec_28 sec_1 and h contributions to redeposit previously refunded contributions to purchase certain additional service_credit and to purchase additional retirement benefits attributable to termination pay of the internal_revenue_code of certain employee date and february the following facts and representations have been submitted plan x is a defined benefit program intended to qualify under sec_40l a of the code for the benefit of group c employees group c employees primarily include employees of all public schools and certain employees of colleges and universities in state a it was established by state a plan x provides that employee mandatory_contributions are required to be picked up by the participating employer in a prior private_letter_ruling the internal_revenue_service concluded that the mandatory employee contributions picked up by participating employers for group c employees satisfied the requirements of sec_414 request seeks to extend the application of sec_414 the elective contributions described below of the code the current ruling to plan x also provides that former plan x provides that certain inactive and terminated participants may withdraw their contributions and related earnings from plan x participants who resume active_participation may redeposit their withdrawn contributions plus interest subject_to approval by the plan_administrator a participant may make the redeposit ina single payment or by an increased rate of contribution it proposed to amend plan x to provide group c employees with the option of electing to have participating employers pick up these redeposit contributions under sec_414 h of the code when the contributions are being made through payroll deduction is now under conditions specified in plan x participants may elect to purchase additional service_credit for example a member may elect to purchase credit for time spent in out-of-state public and federal employment time spent on certain qualifying leave time spent in active_service in the military red cross or merchant marine time spent in private school employment time spent in state a‘s public employees’ retirement_system and extension service employment and time spent on workers’ compensation leave a member may pay for the additional service_credit in the participant and the plan_administrator it amend plan x electing to have participating employers pick up these additional service_credit contributions under sec_414 h of the code when the contributions are being made through payroll deduction in installments as agreed between is now proposed to to provide group c employees with the option of a lump-sum payment or page in order to permit the pick up of the above-referenced redeposit contributions and additional service_credit contributions that are being made through payroll deduction a participating employer will be required to adopt resolution n attached this resolution designates such payroll deductions as are made pursuant to authorization between a plan x participant and a participating employer to have such amounts picked up as being picked up by the participating employer with the employee having no option of receiving such picked up amounts directly instead of having such amounts contributed to plan x a binding irrevocable payroll deduction payroll authorization form p attached will be used in to be signed conjunction with resolution n to effect the pick up of the above- referenced payroll deductions this form which is by the electing plan x participant and the participating employer subsequent to adoption of resolution n states that the employee authorizes the deduction from salary for pick up purposes and understands that this authorization is binding and irrevocable the number of months during which the deductions will be made and the dollar amount of the deductions are designated on this form the employee will agree in payroll authorization form p that with respect to the redeposit or the specific type of additional service_credit being funded by the picked-up contributions designated therein plan x will only accept payment from the participating employer and not directly from the employee similarly plan x will preclude prepayment of any amounts designated under payroll authorization form p employee is thus precluded from revoking the pick-up election by making payments directly to plan x payroll authorization form p also provides that the contributions are being picked up by the participating employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly further as proposed to be amended plan x specifically envisions that the proposed pick up will be implemented through resolution n and payroll authorization form p or substantially_similar documents the the effective date of the pick-up arrangement with respect to the redeposit of previously refunded contributions or the purchase of additional service_credit is the later of the date resolution n date payroll authorization form p has been signed by both parties the pick up does not apply to any contribution made before the effective date or to any contribution that relates to compensation earned for services before the effective date is adopted by the participating employer or the under plan x termination pay may be taken into consideration in determining the average final compensation on which benefits are based plan x provides three options with respect to termination pay page the employee may use total termination pay in determining the average final compensation under this option the retiree and the employer shall pay such contributions to plan x as are determined by the plan_administrator to adequately compensate plan x for the additional retirement benefit the contribution must be made by the 15th of the month following the month of termination the employee may use a yearly amount of termination pay added to each of the three consecutive years salary used in the calculation of the member’s average final compensation to determine the amount of termination pay used in the calculation of average final compensation termination pay must be divided by the total mumber of years of creditable service to determine a yearly amount to compensate plan x for the additional benefit under this option the member and employer pay contributions on the termination pay according to the regular employee and employer_contribution rates specified in plan x with respect to compensation the employee may exclude termination pay from the final_average_compensation it is now proposed that state a will amend the provisions of plan x dealing with termination pay so that the employee contribution necessary to compensate plan x for any additional benefits attributable to inclusion of termination pay in average final compensation may be picked up by the participating employer as amended plan x will provide for a binding irrevocable written election of one of the above termination pay options the election must be executed by both the employee and the employer the employee’s election must precede the employee’s termination_date by at least three months termination pay is restricted to payments available upon termination it does not include pretermination payments provided the election is timely made and the contribution required to pay for the additional benefit does not exceed the termination pay plan x as proposed to be amended will require that the contribution be deducted from the termination pay and picked up by the participating employer if the election is not timely made or the contribution required to pay for the additional benefit exceeds the amount of the termination pay plan x will provide that the contribution cannot be picked up by the participating employer the pick up does not apply to a contribution made before the effective date of the pick up termination pay includes commuted sick_pay commuted vacation pay and other termination_payments which would be reportable on form_w-2 as taxable wages but for the pick up the election will further provide as follows that the contributions being picked up although designated lyiyzlo57 page as employee contributions are being paid_by the employer directly to plan x in lieu of contributions by the employee and that the picked-up contributions are paid from the same source as compensation is paid that the employee may not choose to directly receive the amounts deducted from the employee’s termination pay instead of having them paid_by the employer to plan x that the employee may not prepay any portion of the picked-up contributions and that the effective date of the pick up is the date of execution of the binding irrevocable election by both the employee and employer the pick up does not apply to a contribution made before the effective date of the pick up based on the facts and representations above you request the following rulings the amounts deducted by a participating employer from an employee’s compensation and paid to plan x redeposit previously withdrawn contributions additional service_credit or the additional retirement benefits attributable to including termination pay in average final compensation qualify as contributions that are picked up by the participating employer under sec_414 h in order to b purchase c reimburse plan x for the cost of of the code a the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district's contributions to the plan are excluded from in that revenue_ruling the a a of the code page wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an of the code is and revenue these revenue rulings established employer within the meaning of sec_414 addressed in revrul_81_35 c b ruling c b that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up the required with respect to the pick up of employee redeposit contributions and employee additional service_credit contributions resolution n which will be adopted by electing participating employers satisfies the criteria set forth in revenue rulings and revrul_81_36 by providing that the participating employers will make the contributions on behalf of the employees in lieu of contributions by the employees and that no employee will have the option of receiving the contribution directly instead of having it contributed to plan x further the proposed pick-up election agreement of employees is irrevocable and also provides payroll authorization form p that the contributions are being picked up by the participating employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly the effective date of the pick-up arrangement is the later of the date resolution n date payroll authorization form p has been signed by both parties the pick up does not apply to any contribution before the effective date or to any contribution that relates to compensation earned for services before the effective date is adopted by the participating employer or the with respect to the pick up of employee contributions to compensate plan x for the additional benefits attributable to the page as proposed to be amended will inclusion of termination pay in average final compensation the following is applicable_plan x require a binding irrevocable election at least three months before the employee’s termination_date to have the necessary contributions deducted from termination pay under the binding irrevocable election the participating employer will pick up and pay the contributions directly to plan x and the employee will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the participating employer to plan x execution of the binding irrevocable election by both the employer and the employee the pick up does not apply to any contribution made before the effective date or to any contribution that relates to compensation earned for services before the effective date the effective date of the pick up is the accordingly assuming the proposed pick ups are implemented as proposed it is concluded with respect to the first ruling_request that the amounts deducted by a participating employer from an employee’s compensation and paid to plan x in order to a redeposit previously withdrawn contributions b purchase additional service_credit or the additional retirement benefits attributable to including termination pay in average final compensation qualify as contributions that are picked up by the participating employer under sec_414 of the code c reimburse plan x for the cost of with respect to the second ruling_request sec_1 of the income_tax regulation provides that where a d defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of b of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code employee contributions that are picked-up by the employer pursuant to sec_414 h are treated as employer contributions and such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly with respect to the second ruling_request it contributions will not be treated as annual_additions for purposes of sec_415 is concluded that the picked-up of the code as in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect g a l9uuo ki us page this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code to whether the further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those employees of employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein a particular participating a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours ebtareos uo mow frances v sloan chief employee_plans technical branch attachments resolution n payroll authorization form p enclosures deleted copy of letter_ruling form_437 payroll authorization form p employee social_security_number employee name first ml last employer employer_identification_number a member pursuant to is permitted to redeposit member contributions previously withdrawn and or elect to purchase additional service_credit through additional contributions to the retirement_system any additional_amounts due may generally be paid_by the member directly to the retirement_system or the member may request and the employer may permit deductions through payroll i understand that pursuant to my employer has adopted a resolution under the pickup tax_deferral provisions of the internal_revenue_code sec_414 and that tax_deferral of my additional contributions due to the retirement_system requires this irrevocable payroll deduction authorization t hereby direct my employer to make the following deductions from my salary per pay_period for the purpose of purchasing years_of_service as provided under dollar_figure dollar_figure or redepositing withdrawn amounts and interest in an amount equal to as provided under per pay_period beginning on for months with respect to this payroll deduction i understand the following this is an irrevocable deduction authorization the minimum duration of the authorization is three months the maximum duration is five years after the execution of this irrevocable deduction authorization i do not have the option of receiving the deduction amounts directly instead of having them paid_by my employer to these contributions are being picked up by my employer and as a result although designated as employee contributions they are being paid directly to in lieu of contributions by me i may make more than one irrevocable binding payroll deduction authorization so long as a subsequent deduction authorization does not amend this binding irrevocable authorization lvvuve lusty while this agreement is in effect i understand that with respect to the redeposit or the specific type of additional service_credit being purchased by the contributions designated herein will only accept payment from my employer and not directly from me if i terminate employment with my employer or die prior to completion of the installment payments this binding irrevocable payroll deduction authorization shall expire and shall pro-rate the service purchase subject_to the following in the case of termination i may make a lump-sum contribution for the balance of the service subject_to the limitations of sec_415 of the internal_revenue_code_of_1986 in the case of a death the payment of the balance may be made by my spouse or from my estate subject_to the limitations of code sec_415 the payroll deduction authorization is not effective until signed by me and an authorized representative of my employer the pick up is only applicable to contributions to the extent the contribution is deducted from compensation earned for services after the effective date of the pick up signatures date date employee's signature of authorized representative or signature employer name and title of authorized representative re tionn resolution of the of whereas whose employees participate in hereinafter referred to as the employer is an employer pursuant to whereas the of the employer hereinafter referred to as the governing body has determined that it would be in the best interest of its employees to provide a pick-up of employee contributions under sec_414 of the internal_revenue_code_of_1986 for contributions that are made for the purpose of purchasing service_credit under and or redepositing amounts withdrawn under whereas under in order to effectuate this pick-up the governing body must adopt a resolution to pick up the member's contributions made pursuant to a binding irrevocable payrol deduction authorization and whereas the contributions picked up by the employer must be payable from the same source as is used to pay compensation to the employee now therefore be it resolved by the governing body of the employer as follows sec_1 that employee contributions made pursuant to a binding irrevocable payroll deduction authorization to have such contributions picked up for the purpose of purchasing service under even though designated as employee contributions for state law purposes are being paid_by the employer to and or redepositing amounts withdrawn under in lieu of the contributions by the employee sec_2 that if the employee desiring to have contributions picked up executes an irrevocable binding payroll deduction with respect to these contributions the employee shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to sec_3 that with respect to any employee's contributions the effective date of the pick-up by the employer is the later of a b the adoption of this resolution or the execution of the payroll deduction authorization form this pick up does not apply to any contributions made before the effective date or to any contribution that relates to compensation earned for services before the effective date sec_4 that any payroll deduction authorizations in effect as of the effective date of this resolution are void and that an employee who wishes to have payroll deductions made for the purpose of purchasing service or redepositing withdrawn amounts must follow the procedures specified in sec_5 of this resolution sec_5 that an employee who wishes to redeposit amounts withdrawn under or to purchase service_credit under shall make the following series of elections with regard to these actions a the employee may elect a lump sum payment a series of installments or a combination of lump sum payments and installments ifa series of installment payments is elected by the employee he she may elect or to have the installments payable by payroll b to pay the installments directly to deduction or the employee may select a combination of both c with respect to installments payable by payroll deduction the employee may elect to execute a binding irrevocable payroll deduction authorization to have these installment contributions picked up by the participating employer section that contributions made pursuant to sec_5 c of this resolution are designated as being picked up by the employer and paid from the same source as the payment of salary to these employees section that this resolution takes effect adopted this day of by the governing body of the employer signature of authorized representative or employer name and title of authorized representative
